PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin March 4, 2009 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES FOURTH QUARTER AND FULL YEAR 2008 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported its results today for the fourth quarter and full year 2008.Highlights include: · Net income to common shareholders for the year of $11.1 million, or $0.91 per common share, versus $4.9 million, or $0.40 per common share, for 2007; · Net income to common shareholders for the fourth quarter of 2008 of $1.5 million, or $0.12 per common share, versus $0.6 million, or $0.05 per common share, for the fourth quarter of 2007; · Dividends declared of $0.71 per common share for 2008 and $0.23 per common share for the fourth quarter; · Book value per share of $8.07 at December 31, 2008, versus $8.22 at December 31, 2007; · Year-over-year increase in investment portfolio of $240.1 million to $573.8 million; · Agency MBS portfolio at December 31, 2008 of $311.6 million comprised principally of seasoned, short-duration hybrid ARMs with an average of 21 months to reset; and · Aggregate balance sheet is conservatively leveraged at just over three times equity capital and Agency MBS target leverage of seven times capital allocated to this investment strategy. The
